                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 1 of 14




             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                               UNITED STATES DISTRICT COURT
           13                                       DISTRICT OF NEVADA

           14
                   HP TUNERS, LLC, a Nevada limited liability)
           15
                   company,                                  )        CASE NO. 3:18-cv-00527-LRH-WGC
           16                                                )
                                    Plaintiff,               )        PLAINTIFF’S MOTION FOR
           17                                                )        PREJUDGMENT WRIT OF
                         vs.                                 )        ATTACHMENT
           18                                                )
                   KENNETH CANNATA,                          )
           19
                                                             )        ORAL ARGUMENT REQUESTED
           20                       Defendant.               )
                                                             )
           21

           22             Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT” or “Plaintiff”),
           23      hereby brings this Motion for a Prejudgment Writ of Attachment against Defendant KENNETH
           24      CANNATA (“Defendant” or “Cannata”). This Motion is supported by a declaration of Plaintiff
           25      HPT’s counsel, Andrew P. Bleiman, Esq., which sets forth the grounds for attachment and contents
           26      required by Nevada law. See Declaration of Andrew P. Bleiman, Esq. Pursuant to N.R.S. §31.020
           27      in Support of Plaintiff’s Motion for Prejudgment Writ of Attachment (“Bleiman Declaration”). In

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  1
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 2 of 14




             1     support thereof, HPT states as follows:

             2                                           I.    INTRODUCTION

             3            Defendant Cannata is a former member and one of the founders of Plaintiff HPT. On

             4     October 20, 2016, HPT paid Cannata $6,800,000.00 for his interest in HPT and affiliated pursuant

             5     to a Membership Interest Purchase Agreement (the “Purchase Agreement”). This litigation ensued

             6     because unbeknownst to HPT, both prior and subsequent to execution of the Purchase Agreement,

             7     Cannata wrongfully shared, provided and disseminated highly confidential and proprietary

             8     intellectual property of HPT to a competitor and provided consulting and related services for said

             9     competitor. It was not until August 2018 that Defendant Cannata finally disclosed that he provided

           10      a flash drive storage device containing HPT’s highly confidential and proprietary intellectual

           11      property to a competitor. Had Cannata not willfully concealed his malfeasance, which was already

           12      underway early in 2016, Plaintiff HPT would never have entered the subject Purchase Agreement

           13      or paid Cannata such an exorbitant sum for his interest in HPT. (Dkt. 1, at 1-2).

           14             As Plaintiff was pursuing discovery this year, counsel for Defendant Cannata reported to

           15      the Court that Cannata had suffered a medical emergency on March 3, 2020, causing him to be

           16      placed into ICU for several weeks. Subsequently, Defendant Cannata was released home with

           17      full-time nursing care and was “not able to speak and will not be able to participate in discovery

           18      for some time, if at all.” (Dkt. 72). In later reports to the Court, Defendant’s counsel indicated

           19      that Cannata was “somewhat improved … [but his] communication abilities remain impaired.”

           20      (Dkt. 73).

           21             Amidst this dire turn of events regarding Defendant Cannata’s declining health and altered

           22      condition, Plaintiff has reason to believe that he is no longer handling his own finances and affairs.

           23      These extraordinary circumstances have jeopardized the security of the assets held by Cannata and

           24      make it improbable for Plaintiff to reach the Cannata’s property by execution in the event a

           25      judgment is entered. See N.R.S. §31.013(3). It is for this reason that Plaintiff HPT seeks a pre-

           26      judgment writ of attachment under Nevada law to protect Defendant’s money and/or property

           27      available to sufficiently satisfy Plaintiff HPT’s claims.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     2
                          Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 3 of 14




             1                            II.      RELEVANT BACKGROUND AND FACTS

             2              A.     Formation of HP Tuners/Covenants of Members Regarding Intellectual
                                   Property
             3
                            In December 2003, Keith Prociuk (“Prociuk”) and Chris Piastri (“Piastri”) joined with
             4
                   Cannata to form HPT. (Dkt. 1, at ¶13). Each of them contributed intellectual property to start
             5
                   HPT – primarily computer software and hardware used for automotive tuning – and HPT’s
             6
                   Operating Agreement 1 specifically designated these respective “Technology” contributions of
             7
                   Prociuk, Piastri, and Cannata. (Dkt. 1, at ¶¶ 16-28; Dkt. 1-1, at 2-3, 11-12). Each HPT member
             8
                   had a duty to act “for the Company’s benefit” in ensuring the “legal protection for the
             9
                   Technology”, and was broadly required to “assist in every way” in HPT’s protection of its
           10
                   intellectual property rights:
           11
                                   4.1 Intellectual Property. In exchange for his membership interests,
           12
                                   each member has contributed and assigned to the Company the
           13                      intellectual property described on Exhibit A (“Technology”). Each
                                   member hereby agrees to assist the Company in any reasonable
           14                      manner to obtain for the Company’s benefit legal protection for the
                                   Technology and will execute, when requested, any lawful
           15                      documents deemed necessary by the Company to carry out the
                                   purposes of the Technology assignment. Each member will further
           16
                                   assist the Company in every way to enforce its rights in the
           17                      Technology, testifying in any suit or proceeding involving any of
                                   the Technology or by executing any documents deemed necessary
           18                      by the Company.
           19      (Dkt. 1-1, at §4.1)
           20               All “Additional Technology” belonged to HPT. This was comprised of improvements and
           21      derivative works based on the original contributions of intellectual property. (Dkt. 1-1, at §4.2).
           22      HPT’s intellectual property was the most critically important asset of the business, was kept strictly
           23      confidential, and was “not available through any public records and information sources.” (Dkt.
           24      1, at ¶¶17-29). It constituted HPT’s “trade secrets” and involved HPT’s expenditure of “substantial
           25      time, money and resources to protect its confidential and proprietary information,” and to bar any
           26

           27      1
                       HP Tuners LLC Operating Agreement dated March 25, 2004 (Dkt. 1-1).
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     3
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 4 of 14




             1     efforts by third parties to “pirate HPT’s products.” (Id. at ¶¶26, 28).

             2            B.      Cannata’s Use, Possession, Disclosure and Misappropriation of HP Tuners’
                                  Intellectual Property and Prohibited Work With a Direct Competitor in
             3                    Anticipation, During, and After Negotiating a Buyout of His Membership
                                  Interest
             4

             5            By 2015, the relationship between HPT’s three founding members had deteriorated. In

             6     February 2016, Prociuk and Piastri initiated discussions with Defendant about buying him out of

             7     his membership interest in HPT. (Id. at ¶32). Almost immediately thereafter, Cannata secretly went

             8     into business with a direct competitor of HPT called Syked ECU Tuning, Inc. (“Syked”) and,

             9     unbeknownst to HPT, secretly transferred to Syked a flash drive containing HPT’s confidential

           10      and proprietary information. (Id. at ¶¶2, 36-51). Cannata’s furtive transfer included HPT’s “key

           11      generator” (including its algorithm, application, and source code), which was “the single most

           12      valuable piece of intellectual property that HPT possesses.” (Id. at ¶¶43-47). Protecting the

           13      secrecy of the “key generator” was critical because it “is the tool that generates the overwhelming

           14      majority of user licenses [for HPT’s automotive tuning products] and is the security control for

           15      substantially all of HPT’s revenues.” (Id. at ¶48). Cannata followed up his transfer of HPT’s trade

           16      secrets to Syked by then secretly working with Syked and providing services. (Id. at ¶¶2, 51).

           17                     Unaware of Cannata’s secret double-dealing, Prociuk and Piastri continued to

           18      negotiate with Cannata in good faith from February to October, 2016, to buy him out of HPT. (Id.

           19      at ¶¶ 3, 36, 39, 52-53). At no time during these 9 months did Cannata ever disclose to Prociuk or

           20      Piastri that he had stolen and transferred HPT’s trade secrets to a direct competitor or had been

           21      actively working for Syked. (Id. at ¶¶3, 53-56, 92-101). Instead, Defendant Cannata fraudulently

           22      concealed these facts from HPT up to, and including, their mutual execution of the Purchase

           23      Agreement dated October 20, 2016, pursuant to which Cannata received $6,460,000.00 from

           24      Prociuk and Piastri for his membership interest in HPT. (Id. at ¶¶ 58-59; Dkt. 1-2). Under the

           25      Purchase Agreement signed by Defendant Cannata, “Proprietary Information” meant “all

           26      confidential and proprietary information of the Company.” (Dkt. 1, at ¶61; Dkt. 1-2, at §1.1).

           27      Cannata promised to deliver to HPT the software, hardware, firmware, source codes, designs,

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     4
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 5 of 14




             1     schematics and other such information in his possession, and also to “destroy any and all copies

             2     of Proprietary Information” in his possession. Specifically, Cannata agreed to cooperate as

             3     follows:

             4                    6.1 Cooperation Regarding Certain Matters.
                                  ....
             5                    (c) At or prior to the Closing, Seller shall deliver to the Company
                                  each of the following: (i) any and all firmware and software source
             6
                                  code in Seller’s possession relating to the MPVI, (ii) any and all
             7                    designs and schematics in Seller’s possession relating to the MPVI,
                                  (iii) any and all hardware programming devices and programming
             8                    devise software purchased by or otherwise belonging to the
                                  Company; (iv) any and all hardware design, layout and schematic
             9                    creation software and license information of the Company, or that
                                  was purchased by the Company, in Seller’s possession; (v) all
           10
                                  Company phones, laptops or other personal devices and any other
           11                     Company computer hardware, monitors and other peripherals (it
                                  being agreed that Seller may expunge from any such devices and
           12                     equipment all information stored on such devices and equipment).
                                  Additionally, at or prior to the Closing, Seller shall destroy any and
           13                     all copies of Proprietary Information (whether written or electronic)
           14                     and destroy any and all documents or other media that contain or
                                  reflect any Intellectual Property or Proprietary Information (or, if
           15                     such other media is an electronic device or hard drive that Seller is
                                  not required to deliver to the Company, Seller shall permanently
           16                     expunge from such device or hard drive all information containing
                                  or reflecting any Intellectual Property or Proprietary Information,
           17                     such expungement to the reasonable satisfaction of the Company’s
           18                     outside counsel).

           19      (Dkt. 1-2 at §6.1(c)).

           20             Defendant Cannata likewise agreed to keep HPT’s “Proprietary Information”, including its

           21      trade secrets, confidential and not to disclose such information to anyone after he left the company.

           22      Section 6.3 reads in part:

           23                     6.3 Confidentiality. From and after the date hereof, Seller shall ...
                                  keep confidential and not disclose, or otherwise use in any manner,
           24                     any information that any of them have relating to: ... the Proprietary
                                  Information....”.
           25

           26      (Id. at §6.3) (emphasis supplied)

           27             Cannata also agreed not to participate in any company that competed with HPT for a period

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    5
                         Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 6 of 14




             1     of 18 months after the closing date of the Purchase Agreement, as follows:

             2                      6.4 Non-Competition and Non-Solicitation.

             3                      (a) Seller, for himself, and on behalf of each of his Affiliates,
                                    (collectively, the “Restricted Parties,” and each individually, a
             4
                                    “Restricted Party”), acknowledges that he is familiar with the
             5                      Intellectual Property and Proprietary Information of the Company.
                                    Seller, for himself and on behalf of each of the other Restricted
             6                      Parties, acknowledges and agrees that the Company would be
                                    irreparably damaged if any of the Restricted Parties were to directly
             7                      or indirectly compete with the Company or provide services to any
                                    person competing with the Company or engaging in the Business,
             8
                                    and that such direct or indirect competition by any Restricted Party
             9                      would harm the Company. In connection therewith, and in further
                                    consideration for Purchaser’s payment of the Purchase Price under
           10                       this Agreement (in respect of which payment the Restricted Parties
                                    derive a substantial and direct benefit), and in order to protect the
           11                       value of the Company, Seller agrees not to, and Seller shall cause
           12                       the other Restricted Parties not to, during the period commencing on
                                    the Closing Date and ending at the conclusion of eighteen (18)
           13                       months from the Closing Date (the “Non-Competition Period”),
                                    directly or indirectly, invest in, own, manage, operate, finance,
           14                       control, or participate in the ownership, management, operation,
                                    financing, or control of, be employed by, or lend such Restricted
           15                       Party’s credit to any business or person that, directly or indirectly,
           16                       owns or operates any business that competes with the Business
                                    anywhere in the world....
           17
                   (Id. at §6.4(a)).
           18
                             Defendant Cannata made these explicit promises in late October 2016, all while concealing
           19
                   that he had already transferred HPT’s intellectual property to and had begun working for Syked,
           20
                   in direct competition with HPT. (Dkt. 1, at ¶¶3, 66-67, 92-100). Cannata similarly concealed from
           21
                   HPT that his wife had obtained an ownership interest in Syked within 90 days of the October 20,
           22
                   2016 Purchase Agreement. (Id. at ¶69). Defendant Cannata’s conduct flagrantly violated his
           23
                   agreement to keep HPT’s intellectual property secret (Dkt. 1-2, at §§6.1(c), 6.3) and not to work
           24
                   for a competing firm (Id. at §6.4(a)). (Dkt. 1, at ¶¶ 6-7, 178-181). Cannata’s malfeasance also
           25
                   breached his fiduciary duty to HPT and has put HPT’s entire business at stake. (Id. at ¶¶2-5, 67,
           26
                   83-85).
           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                      6
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 7 of 14




             1            C.       Revelations From Cannata’s Text Messages with HP Tuners’ Direct
                                   Competitor
             2
                          HPT also initiated litigation against Syked and its principal, Kevin Sykes-Bonnet (Sykes-
             3
                   Bonnett), which litigation is currently pending. 2 In connection with discovery in the Syked
             4
                   Litigation, Sykes-Bonnett produced text messages 3 between himself and Cannata which detailed
             5
                   Cannata’s egregious and wholesale disregard for promises he made in the Purchase Agreement,
             6
                   and for which he received $6.46 million. Those text messages establish that Defendant Cannata
             7
                   continued to possess, use and disseminate HPT’s highly confidential and proprietary information
             8
                   in late 2017 and throughout 2018 (more than a year after consummation of the Purchase Agreement
             9
                   transaction).
           10
                          Specifically, on January 19, 2018, Cannata advised Sykes-Bonnett that the Syked software
           11
                   did not work properly with his own prototype cable but no such issues were present with HPT’s
           12
                   VCM Suite software. This indicated that the hardware device Defendant Cannata was developing
           13
                   (the “Eliminator Cable”) was compatible with HPT’s VCM Suite software, which could only be
           14
                   possible if the Eliminator Cable’s communication and security unlock routines were identical to
           15
                   HPT’s MPVI1 interface.
           16
                          On March 15, 2018, Cannata told Sykes-Bonnett that he changed some security unlock
           17
                   commands on the Eliminator Cable to be different from HPT’s MPVI1 and commented further on
           18
                   functionality that had not been implemented in HPT’s VCM Suite. This revealed that Cannata
           19
                   based his Eliminator Cable firmware on HPT’s MPVI1.
           20
                          On March 25, 2018, Cannata advised Sykes-Bonnett to release all of HPT’s software and
           21
                   professed to be able to do a “special version” of firmware that would doom HPT. Defendant
           22
                   Cannata also commented that Sykes-Bonnett should get Christopher Breton-Jean (an individual
           23

           24

           25      2
                     HP Tuners, LLC v. Kevin Sykes-Bonnett, et al., Case No. 3:17-cv-05760 in the United States
                   District Court for the Western District of Washington (“Syked Litigation”).
           26      3
                     The referenced text messages were filed under seal on April 23, 2019 with the Declaration of
           27      Chris Piastri in Further Support of Plaintiff's Emergency Motion for Temporary Restraining Order
                   and Preliminary Injunction Against Defendant. (Dkt. 19-1).
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  7
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 8 of 14




             1     involved in the subject misconduct and who resides in Canada) under control or the owners of

             2     HPT “are in for the fight of their life.” Sykes-Bonnett professed that Mr. Breton-Jean “has a video

             3     of my computer getting him a key and says he gave it to HPT . . . and everything else him and I

             4     did”. Cannata responded by stating that he “didn’t hack software or firmware but could make it

             5     all public. Be very careful [Breton-Jean] and HPT.” Cannata’s apparent threat illustrates that: (a)

             6     he still maintained and possessed HPT’s software and firmware source code files in violation of

             7     the Purchase Agreement; and (b) his intent to exact revenge on HPT.

             8            On April 5, 2018, Cannata plainly admitted that the Eliminator Cable firmware source code

             9     is the same as HPT’s MPVI1 firmware source code, and that he had given Sykes-Bonnett and

           10      Syked a HPT MPVI1 interface, a controller and other cables. On April 7, 2018, while discussing

           11      a protocol issue Sykes-Bonnett was trying to debug on the Eliminator Cable, Cannata admitted

           12      that he was using HPT’s MPVI1 for development purposes. On April 13, 2018, Cannata likewise

           13      admits to using HPT’s MPVI1 in the course of the Eliminator Cable development.

           14             Text messages from May 6, 2018 confirm that Cannata was modifying or cloning HPT’s

           15      MPVI1 Interfaces for Sykes-Bonnett and third parties, and Sykes-Bonnett asked Cannata for three

           16      (3) MPVI1’s to be cloned to a particular serial number. This is significant because Defendant

           17      Cannata could not have cloned or modified the interfaces but for his access to and possession of

           18      HPT’s confidential and proprietary intellectual property. Cannata engaged in more text messages

           19      that day revealing his improper possession of HPT’s property by discussing his access to HPT files

           20      on his home FTP (file transfer protocol) server, including bootloaders and binaries, that were

           21      located in a folder named “HPT” and which he was downloading at Sykes-Bonnett’s request. In

           22      response, Sykes-Bonnett frantically instructed Cannata to move the HPT files to another folder.

           23      The next day, on May 7, 2019, Defendant Cannata went so far as to boldly proclaim to Sykes-

           24      Bonnett that he has to use HPT’s code to test the Eliminator Cable because the Syked software

           25      was not ready. Several weeks later, on May 31, 2018, Defendant Cannata reminded Sykes-Bonnett

           26      that he had given him an HPT MPVI1 which was being used for Syked software development.

           27             The Cannata-Sykes-Bonnett text exchange on June 19, 2018 demonstrated their use of

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   8
                         Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 9 of 14




             1     HPT’s MPVI to develop the Syked software. Defendant Cannata desired for Sykes-Bonnett to

             2     change his code to match HPT’s VCM Suite software code because the Eliminator Cable works

             3     just fine with HPT’s VCM Suite software. Sykes-Bonnett’s commented regarding intricacies of

             4     HPT’s VCM Suite software source code, which he only could’ve known by having possession of

             5     HPT’s source code. Thereafter, on June 20, 2018, Cannata explicitly instructed Sykes-Bonnett to

             6     review the HPT documents and source code which Cannata provided as a means to understand

             7     how certain features work.

             8             These communications between Defendant Cannata and Sykes-Bonnett establish that not

             9     only did Cannata wrongfully possess, use and disseminate HPT’s confidential and proprietary

           10      information in violation of the Purchase Agreement, but that he was directly and indirectly

           11      (through his wife’s ownership in Syked) participating in the ownership, management, operation

           12      and control of a competitive business in direct violation of the restrictive covenants set forth in

           13      Section 6.4 of the Purchase Agreement. (Dkt. 1-2, §6.4). Based on the express provisions of the

           14      Purchase Agreement, Cannata should never have had possession of or been in any position to

           15      release HPT’s confidential and proprietary information. Nor should he have ever been actively

           16      marketing competitive products for sale (e.g. Syked’s software, the Eliminator Cable, tuning

           17      credits, etc.) to unfairly compete with HPT’s products and offerings, and which are based on,

           18      derived from and/or incorporate HPT’s confidential and proprietary information.

           19              D.       Preliminary Injunction Entered Against Defendant Cannata on May 19, 2019
                                    (Dkt. 28)
           20
                           Accordingly, on May 19, 2019, this Court enjoined Defendant Cannata, his agents, and any
           21
                   persons acting in concert with him (including but not limited to Sykes-Bonnett), from the following
           22
                   activities:
           23
                           (a) Releasing any confidential or proprietary intellectual property belonging to
           24

           25                    HP Tuners to the public;

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   9
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 10 of 14




             1             (b) Releasing or selling any products or services that have been developed using

             2                 HP Tuners’ proprietary code, including “the hardware device developed by
             3                 [Cannata] in connection with the Syked ECU Tuning, Inc. software solution”;
             4             (c) Releasing or selling any products or software based on or derived from HP
             5                 Tuners’ software or products;
             6
                           (d) Developing, planning, designing, researching, or, in any way creating any
             7
                               software or hardware based on or derived from HP Tuners’ proprietary
             8
                               intellectual property;
             9
                           (e) Destroying, selling, concealing, or modifying any electronic storage devices,
           10
                               including but not limited to USB flash drives, mobile phones, servers, FTP
           11
                               servers, computers, hard drives, and solid-state drives that they have used
           12
                               since January 1, 2016;
           13
                           (f) Destroying, concealing, or modifying any communications received from
           14

           15                  Syked ECU Tuning, Inc., Kevin Sykes-Bonnett, and John Martinson, since

           16                  January 1, 2016; and,

           17              (g) Destroying, selling, concealing, or modifying any of HP Tuners’ proprietary

           18                  intellectual property that may be in their possession, including hardware

           19                  devices and physical documents.

           20      (Dkt. 28, at ¶2).
           21              Plaintiff has identified an expert witness to testify in connection with this matter. Plaintiff’s
           22      expert conducted a forensic examination of certain devices of provided by Cannata. The forensic
           23      examination revealed Cannata’s possession, use and misappropriation of Plaintiff’s intellectual
           24      property in violation of the Purchase Agreement. In addition, Plaintiff identified a damages expert,
           25      which opined that Cannata has caused Plaintiff to sustain damages in excess of $15,000,000.
           26      Cannata did not identify any expert witnesses prior to the deadline for initial Rule 26 expert
           27      disclosures.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                      10
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 11 of 14




             1            E.      Defendant Cannata’s Incapacitation Following a March 3, 2020 Medical
                                  Emergency
             2
                          As this Court is aware, following the Court’s entry of this preliminary injunction, Cannata
             3
                   suffered a medical emergency on March 3, 2020, which led to his hospitalization in the ICU, and
             4
                   resulted in communication impairment and full-time nursing care. (Dkts. 72-73). Cannata’s health
             5
                   is in jeopardy and third parties are responsible for handling his affairs. Consequently, Plaintiff has
             6
                   a legitimate and supportable belief that the custody, control, and disposition of Defendant
             7
                   Cannata’s assets that would be used to satisfy a potential judgment in this case are presently
             8
                   jeopardized. Because these extraordinary circumstances exist and judgment in favor of Plaintiff is
             9
                   probable given Plaintiff’s likelihood of success on the merits of its claims, 4 the prejudgment writ
           10
                   of attachment is warranted under the facts and circumstances of this case.
           11
                                                          III.    ARGUMENT
           12

           13          THE COURT SHOULD ISSUE A PREJUDGMENT WRIT OF ATTACHMENT ON
                       CANNATA’S ASSETS TO PRESERVE HIS ABILITY TO SATISFY A JUDGMENT
           14
                          A. Legal Standard
           15
                          Federal Rule of Civil Procedure 64 provides that local state law governs the availability
           16
                   and procedure for issuing writs of attachment. See Fed. R. Civ. P. 64. See also Granny Goose
           17
                   Foods, Inc. v. Brotherhood of Teamsters and Auto Truck Drivers Local No. 70 of Alameda County,
           18
                   415 U.S. 423, 436 n.10, 94 S. Ct. 1113 (1974) (stating that "long-settled federal law provid[es]
           19
                   that in all cases in federal court … state law is incorporated to determine the availability of
           20
                   prejudgment remedies for the seizure of person or property to secure satisfaction of the judgment
           21

           22      4
                     Plaintiff HPT has valid claims for relief against Defendant Cannata including causes of action
           23      for: (i) breach of fiduciary duty; (ii) fraud; (iii) violation of the Computer Fraud and Abuse Act,
                   18 U.S.C. §1030; (iv) violation of the Defend Trade Secrets Act, 18 U.S.C. §1836 et seq.; (v)
           24      violation of the Copyright Act, 17 U.S.C. § 1201(a)(1)(A); (vi) misappropriation of trade secrets
                   arising under the Nevada Uniform Trade Secrets Act, N.R.S. Chapter 600A; (vii) violation of the
           25      Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq.; (viii) unfair competition under the Nevada
                   Deceptive Trade Practices Act, NRS Chapter 598; (ix) unfair competition under the Illinois
           26
                   Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.; (x) breach of
           27      contract; (xi) tortious interference with prospective economic relations; and (xii) conversion.
                   (Bleiman Decl., ¶3).
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    11
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 12 of 14




             1     ultimately entered."). The applicable state law in this instance is found in Sections 31.010-31.230

             2     of the Nevada Revised Statutes, which prescribes that a plaintiff:

             3                     … may apply to the court for an order directing the clerk to issue a
                                   writ of attachment and thereby cause the property of the defendant
             4                     to be attached as security for the satisfaction of any judgment that
                                   may be recovered, unless the defendant gives security to pay such
             5
                                   judgment as provided in this chapter.
             6
                   N.R.S. §31.010(1). See also Coombs v. Heers, 366 F. Supp. 851, 853 (D. Nev. 1973).
             7
                           More specifically, N.R.S. §31.013 provides that the Court may, after notice and hearing,
             8
                   order the clerk to issue a writ of attachment in any “case where the court finds that extraordinary
             9
                   circumstances exist which will make it improbable for the plaintiff to reach the property of the
           10
                   defendant by execution after the judgment has been entered.” N.R.S. §31.013(3).
           11
                           B. Issuance of a Writ of Attachment is Warranted Based on Extraordinary
           12                 Circumstances

           13              Extraordinary circumstances exist in the present case that make it improbable for HPT to
           14      reach the property of Defendant Cannata post-judgment. Given Defendant Cannata’s past conduct
           15      in willfully deceiving HPT and transferring HPT’s property in violation of agreements, as well as
           16      his deteriorated medical condition (as represented to this Court), there is a high degree of
           17      uncertainty regarding the custody of and activity pertaining to Cannata’s assets. (See Bleiman
           18      Declaration, ¶5; Dkts. 72-73). It seems improbable that Defendant Cannata is currently able to
           19      control and direct his assets; thus, it is more likely than not that one or more third party individuals
           20      are managing Defendant Cannata’s affairs, including his real and personal property. Plaintiff HPT
           21      has no way of knowing (1) what occurred with Cannata’s assets prior to his medical event; (2) who
           22      or what entity is currently controlling the assets that will potentially satisfy a judgment; or (3) what
           23      is being done, if anything, to protect these assets from being dissipated or fraudulently transferred.
           24      For this reason, Plaintiff HPT seeks the attachment of $6.8 million along with two (2) real
           25      properties in this state (Bleiman Declaration, ¶6) to be preserved for the satisfaction of any
           26      judgment that may be recovered. See N.R.S. §31.010.
           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     12
                        Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 13 of 14




             1                                              IV.   CONCLUSION

             2             WHEREFORE, HP TUNERS, LLC, respectfully prays that this Court grant Plaintiff’s
             3     Motion for a Prejudgment Writ of Attachment against Defendant, KENNETH CANNATA, order
             4     the clerk of court issue a writ of attachment in accordance with N.R.S. §31.013, and for any other
             5     relief which this Honorable Court deems necessary and appropriate.
             6             Dated this 1st day of December, 2020.
             7                                                       Respectfully submitted,
             8                                                       /s/ Andrew P. Bleiman
                                                                     Attorneys for HP Tuners, LLC
             9     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
           10      1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
           11      Telephone: (312) 206-5162
                   E-mail: andrew@marksklein.com
           12
                   LEE HIGH, LTD.
           13      Cecilia Lee, Esq.
                   Nevada Bar No. 3344
           14      Elizabeth High, Esq.
                   Nevada Bar No. 10082
           15      448 Ridge Street
                   Reno, Nevada 89501
           16      Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           17      Email: e.high@lee-high.com

                   Attorneys for Plaintiff HP Tuners, LLC
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    13
                       Case 3:18-cv-00527-LRH-WGC Document 81 Filed 12/01/20 Page 14 of 14




             1                                     CERTIFICATE OF SERVICE

             2            Pursuant to Fed. R. Civ. P. 5(b), I certify under penalty of perjury that I am an employee

             3     of LEE HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on December 1, 2020, I served

             4     the PLAINTIFF’S MOTION FOR PREJUDGMENT WRIT OF ATTACHMENT via the Court’s

             5     Notice of Electronic Filing to all those persons listed on the United States District Court CM/ECF

             6     Confirmation Sheet.

             7            DATED this 1st day of December, 2020.

             8                                                         /s/ Elizabeth Dendary, CP
                                                                       ELIZABETH DENDARY, CP
             9                                                         Certified Paralegal
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  14
